Exhibit 10.1

AMENDED AND RESTATED MANAGEMENT AGREEMENT

THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT is made and entered into as of
April 29, 2008 (the “Effective Date”) by and among CBRE Realty Finance, Inc., a
Maryland corporation (the “Company”), CBRE Realty Finance Management, LLC, a
Delaware limited liability company (together with its permitted assignees, the
“Manager”), CB Richard Ellis, Inc., a Delaware Corporation (“CBRE”) and CBRE
Melody & Company, formerly LJ Melody & Company, a Texas corporation (“Melody”).

WHEREAS, the Company is a corporation qualified to be taxed as a real estate
investment trust for federal income tax purposes; and

WHEREAS, the Company, the Manager, CBRE and Melody are parties to that certain
Management Agreement dated June 9, 2005 (the “Original Management Agreement”)
whereby the Manager provides certain services to the Company and its
subsidiaries, each on the terms and conditions set forth therein; and

WHEREAS, the Company, the Manager, CBRE and Melody now desire to amend and
restate the terms of the Original Management Agreement in its entirety and make
certain amendments thereto, all on the terms and conditions herein set forth
below

NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

SECTION 1. DEFINITIONS. The following terms have the meanings assigned them:

(a) “Affiliate” means (i) a Person that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, the Person specified, (ii) any executive officer or general partner of
such Person, and (iii) any legal entity for which such Person acts as an
executive officer or general partner.

(b) “Agreement” means this Management Agreement, as amended from time to time.

(c) “Base Management Fee” means the base management fee, calculated and paid
monthly in arrears, in an amount equal to 1/12 of the sum of (i) 2.0% of the
first $400 million of the Company’s Equity and (ii) 1.75% of the Company’s
Equity in an amount in excess of $400 million and up to $800 million and
(iii) 1.50% of the Company’s Equity in excess of $800 million.

(d) “Board of Directors” means the Board of Directors of the Company.

(e) “Business Day” any day except a Saturday, a Sunday or a day on which banking
institutions in New York, New York are not required to be open.

(f) “CBRE” means CB Richard Ellis, Inc., a Delaware corporation.

(g) “Change of Control” means the occurrence of any of the following:

(i) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of (A) the Manager, taken as a whole, to
any Person other than Melody or CBRE or any of their respective Affiliates or
(B) Melody or CBRE, taken as a whole, to any Person other than Melody, CBRE or
any of their respective Affiliates;



--------------------------------------------------------------------------------

(ii) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than Melody and its Affiliates or CBRE and its Affiliates,
in a single transaction or in a related series of transactions, by way of
merger, consolidation or other business combination or purchase of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act, or any
successor provision) of 50% or more of the total voting power of the voting
capital interests of the Manager; and (iii) Change of Control shall not include
public offerings of the capital stock of Manager or any assignment of this
Agreement by Manager as permitted hereby and in accordance with the terms
hereof.

(h) “Closing Date” means the date of this Agreement.

(i) “Code” means the Internal Revenue Code of 1986, as amended.

(j) “Common Share” means a share of capital stock of the Company now or
hereafter authorized as common voting stock of the Company.

(k) “Company Account” has the meaning set forth in Section 5 hereof.

(l) “Company Indemnified Party” has the meaning set forth in
Section 11(b) hereof.

(m) “Effective Termination Date” has the meaning set forth in
Section 13(a) hereof.

(n) “Equity” means, for purposes of calculating the Base Management Fee, the
month-end value, computed in accordance with GAAP, of the Company’s
stockholders’ equity, adjusted to exclude the effect of any unrealized gains,
losses or other items that do not affect realized net income.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p) “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

(q) “Funds From Operations” means Net Income (computed in accordance with GAAP),
excluding gains (losses) from debt restructuring and gains (or losses) from
sales of property, plus depreciation and amortization on real estate assets and
non-cash equity compensation expense, and after adjustments for unconsolidated
partnerships and joint ventures; provided, that the foregoing calculation of
Funds From Operations shall be adjusted to exclude one-time events pursuant to
changes in GAAP, an may be adjusted to exclude other non-cash charges after
discussion between the Manager and the Independent Directors and approval by a
majority of the Independent Directors in the case of non-cash charges.

(r) “GAAP” means generally accepted accounting principles, in effect in the U.S.
on the date such principles are applied.

(s) “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.

 

2



--------------------------------------------------------------------------------

(t) “Guidelines” shall have the meaning set forth in Section 2(b)(i) hereof.

(u) “Incentive Compensation” means an incentive management fee calculated and
payable each fiscal quarter in an amount, not less than zero, equal to the
product of: (i) twenty-five percent (25%) of the dollar amount by which (A) the
Company’s Funds From Operations (after the Base Management Fee and before
Incentive Compensation) per share of Common Shares for such quarter (based on
the weighted average number of shares outstanding for such quarter) exceeds
(B) an amount equal to (1) the weighted average of the price per share of the
Common Shares in the Initial Private Offering and the prices per share of the
Common Shares in any subsequent offerings by the Company, in each case at the
time of issuance thereof, multiplied by (2) the greater of (a) 2.25% or
(b) 0.75% plus one fourth of the Ten Year Treasury Rate for such quarter,
multiplied by (ii) the weighted average number of Common Shares outstanding
during such quarter

(v) “Indemnified Party” has the meaning set forth in Section 11(a) hereof.

(w) “Independent Directors” means the members of the Board of Directors who are
not, and have not been within the last two years, officers or employees of the
Manager, Melody, CBRE or any Person directly or indirectly controlling or
controlled by, or otherwise an Affiliate of, the Manager, Melody or CBRE and who
are otherwise “independent” in accordance with the Company’s Governing
Instruments and, if applicable, the rules of any national securities exchange on
which the Common Shares are listed.

(x) “Initial Private Offering” means the sale by the Company to Credit Suisse
Securities (USA) LLC (formerly Credit Suisse First Boston LLC), Deutsche Bank
Securities Inc., Banc of America Securities LLC and Citigroup Global Markets
Inc., as the initial purchasers/placement agents, on June 9, 2005, of 20,000,000
Common Shares in transactions exempt from registration under the Securities Act
of 1933, as amended.

(y) “Initial Term” has the meaning set forth in Section 13(a) hereof.

(z) “Investment Company Act” means the Investment Company Act of 1940, as
amended.

(aa) “Investments” means the investments of the Company

(bb) “Melody” means L.J. Melody & Company, a Texas corporation and a wholly
owned subsidiary of CBRE.

(cc) “Net Income” shall be determined by calculating the net income available to
owners of Common Shares before non-cash equity compensation expense, in
accordance with GAAP.

(dd) “Notice of Proposal to Negotiate” has the meaning set forth in
Section 13(a) hereto.

(ee) “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

3



--------------------------------------------------------------------------------

(ff) “Registration Rights Agreement” means the registration rights agreement,
dated as of June 9, 2005 between the Company and Credit Suisse Securities (USA)
LLC (formerly Credit Suisse First Boston LLC), Deutsche Bank Securities Inc.,
Banc of America Securities LLC and Citigroup Global Markets Inc., as
representatives of the several Initial Purchasers (as defined therein) and for
the benefit of the Holders (as defined therein).

(gg) “REIT” means a “real estate investment trust” as defined under the Code.

(hh) “Renewal Term” has the meaning as set forth in Section 13(a) hereto.

(ii) “Subsidiary” means any subsidiary of the Company; any partnership, the
general partner of which is the Company or any subsidiary of the Company; and
any limited liability company, the managing member of which is the Company or
any subsidiary of the Company.

(jj) “Ten Year Treasury Rate” means the arithmetic average of weekly average
yield to maturity for U.S. Treasury securities (adjusted to a constant maturity
of ten (10) years) as published weekly by the Federal Reserve Board in
publication H.15, or any successor publication, during a fiscal quarter, or if
such rate is not published by the Federal Reserve Board, any Federal Reserve
Bank or agency or department of the federal government selected by the Company.
If the Company determines in good faith that the Ten-Year U.S. Treasury Rate
cannot be calculated as provided above, then the rate shall be the arithmetic
average of the per annum average yields to maturities, based upon closing asked
prices on each business day during a quarter, for each actively traded
marketable U.S. Treasury fixed interest rate security with a final maturity date
not less than eight no more than twelve years from the date of the closing asked
prices as chosen and quoted for each business day in each such quarter in New
York City by at least three recognized dealers in U.S. government securities
selected by the Company.

(kk) “Termination Fee” has the meaning set forth in Section 13(b) hereof.

(ll) “Termination Notice” has the meaning set forth in Section 13(a) hereof.

(mm) “Treasury Regulations” means the regulations promulgated under the Code
from time to time, as amended.

(nn) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified.

(oo) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The words include, includes
and including shall be deemed to be followed by the phrase “without limitation.”

SECTION 2. APPOINTMENT AND DUTIES OF THE MANAGER.

(a) Appointment. The Company hereby appoints the Manager to manage the assets of
the Company and its Subsidiaries subject to the further terms and conditions set
forth in this Agreement and the Manager hereby agrees to use its commercially
reasonable efforts to perform each of the duties set forth herein provided funds
are made available by the Company for such purposes, as set forth in Section 9
hereof. The appointment of the Manager shall be exclusive to the Manager except
to the extent that the Manager otherwise agrees, in its sole and absolute
discretion, and except to the extent that the Manager elects, in accordance with
the terms of this Agreement, to cause the duties of the Manager hereunder to be
provided by third parties.

 

4



--------------------------------------------------------------------------------

(b) Duties. The Manager, in its capacity as manager of the assets and the
day-to-day operations of the Company, at all times will be subject to the
supervision of the Company’s Board of Directors and will have only such
functions and authority as the Company may delegate to it including, without
limitation, the functions and authority identified herein and delegated to the
Manager hereby. The Manager will be responsible for the day-to-day operations of
the Company and will perform (or cause to be performed) such services and
activities relating to the assets and operations of the Company as may be
appropriate, which may include, without limitation:

(i) serving as the Company’s consultant with respect to the periodic review of
the investment criteria and parameters for Investments, borrowings and
operations, any modifications to which shall be approved by a majority of the
Independent Directors (such policy guidelines as initially approved, as the same
may be modified with such approval, the “Guidelines”) and other policies for
approval by the Board of Directors;

(ii) investigating, analyzing and selecting investment opportunities;

(iii) serving as the Company’s consultant with respect to the evaluation,
purchase, origination, negotiation, structuring, monitoring, and disposition of
investments by the Company, including the accumulation of assets for
securitization;

(iv) serving as the Company’s consultant with respect to decisions regarding any
financings, securitizations, hedging activities or borrowings undertaken by the
Company or its Subsidiaries;

(v) serving as the Company’s consultant with respect to arranging for the
issuance of mortgage backed securities from pools of mortgage loans or mortgage
backed securities owned by the Company;

(vi) representing, and making recommendations to, the Company in connection with
the purchase and finance and commitment to purchase and finance of whole loans,
mezzanine loans and interests therein, mortgage loans and interests therein
(including on a portfolio basis), real estate, real estate securities and other
real estate-related assets, and the sale and commitment to sell such assets;

(vii) with respect to any prospective investment by the Company and any sale,
exchange or other disposition of any Investment by the Company, conducting
negotiations on behalf of the Company with real estate brokers, sellers and
purchasers and their respective agents, representatives and investment bankers
and owners of privately and publicly held real estate companies;

(viii) engaging and supervising, on behalf of the Company and at the Company’s
expense, independent contractors which provide real estate, investment banking,
mortgage brokerage, securities brokerage, legal, accounting, due diligence and
other financial services and such other services as may be required relating to
the Investments;

(ix) coordinating and managing operations of any joint venture or co-investment
interests held by the Company and conducting all matters with the joint venture
or co-investment partners;

 

5



--------------------------------------------------------------------------------

(x) providing executive and administrative personnel, office space and office
services required in rendering services to the Company;

(xi) administering the day-to-day operations of the Company and performing and
supervising the performance of such other administrative functions necessary in
the management of the Company as may be agreed upon by the Manager and the Board
of Directors, including, without limitation, the collection of revenues and the
payment of the Company’s debts and obligations and maintenance of appropriate
computer services to perform such administrative functions;

(xii) communicating on behalf of the Company with the holders of any equity or
debt securities of the Company as required to satisfy the reporting and other
requirements of any governmental bodies or agencies or trading markets and to
maintain effective relations with such holders;

(xiii) counseling the Company in connection with policy decisions to be made by
the Board of Directors;

(xiv) evaluating and recommending to the Board of Directors hedging strategies
and engaging in hedging activities on behalf of the Company, consistent with
such strategies, as so modified from time to time, with the Company’s status as
a REIT, and with the Guidelines;

(xv) counseling the Company regarding the maintenance of its qualification as a
REIT and monitoring compliance with the various REIT qualification tests and
other rules set out in the Code and Treasury Regulations thereunder;

(xvi) counseling the Company regarding the maintenance of its exclusion from
status as an investment company under the Investment Company Act and monitoring
compliance with the requirements for maintaining such exclusion;

(xvii) assisting the Company in developing criteria for debt and equity
financing that is specifically tailored to the Company’s investment objectives
and making available to the Company its knowledge and experience with respect to
mortgage loans, real estate, real estate securities, other real estate-related
assets and non-real estate related assets;

(xviii) furnishing reports and statistical and economic research to the Company
regarding the Company’s activities and services performed for the Company by the
Manager or the Subsidiaries;

(xix) monitoring the operating performance of the Investments and providing
periodic reports with respect thereto to the Board of Directors, including
comparative information with respect to such operating performance and budgeted
or projected operating results;

(xx) investing and re-investing any moneys and securities of the Company
(including investing in short-term Investments pending investment in other
Investments, payment of fees, costs and expenses, or payments of dividends or
distributions to stockholders and partners of the Company) and advising the
Company as to its capital structure and capital raising;

 

6



--------------------------------------------------------------------------------

(xxi) causing the Company to retain qualified accountants and legal counsel, as
applicable, to assist in developing appropriate accounting procedures,
compliance procedures and testing systems with respect to financial reporting
obligations and compliance with the provisions of the Code applicable to REITs
and non-taxable REIT subsidiaries and to conduct quarterly compliance reviews
with respect thereto;

(xxii) causing the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;

(xxiii) assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of its business activities, including
preparing or causing to be prepared all financial statements required under
applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Exchange Act and the Securities Exchange
Act of 1933, as amended;

(xxiv) taking all necessary actions to enable the Company and its Subsidiaries
to make required tax filings and reports, including soliciting stockholders for
required information to the extent provided by the provisions of the Code and
Treasury Regulations applicable to REITs;

(xxv) handling and resolving all claims, disputes or controversies (including
all litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company’s day-to-day operations, subject to such limitations or
parameters as may be imposed from time to time by the Board of Directors;

(xxvi) using commercially reasonable efforts to cause expenses incurred by or on
behalf of the Company to be commercially reasonable or commercially customary
and within any budgeted parameters or expense guidelines set by the Board of
Directors from time to time;

(xxvii) advising the Company with respect to obtaining appropriate warehouse or
other financings for its assets;

(xxviii) advising the Company with respect to and structuring long-term
financing vehicles for the Company’s portfolio of assets, and offering and
selling securities publicly or privately in connection with any such structured
financing;

(xxix) performing such other services as may be required from time to time for
management and other activities relating to the assets of the Company as the
Board of Directors shall reasonably request or the Manager shall deem
appropriate under the particular circumstances; and

(xxx) using commercially reasonable efforts to cause the Company to comply with
all applicable laws.

Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company with
respect to the Investments. Such services will include, but not be limited to,
advising the Company on the purchase and sale of, and other investment
opportunities in connection with, the Company’s portfolio of assets; the
collection of information and the submission of reports pertaining to the
Company’s assets, interest rates and general

 

7



--------------------------------------------------------------------------------

economic conditions; periodic review and evaluation of the performance of the
Company’s portfolio of assets; acting as liaison between the Company and
banking, mortgage banking, investment banking and other parties with respect to
the purchase, financing and disposition of assets; and other customary functions
related to portfolio management. Additionally, the Manager will perform
monitoring services (the “Monitoring Services”) on behalf of the Company with
respect to any loan servicing activities provided by third parties. Such
Monitoring Services will include, to the extent applicable, negotiating
servicing agreements; acting as a liaison between the servicers of the assets
and the Company; review of servicers’ delinquency, foreclosure and other reports
on assets; supervising claims filed under any insurance policies; and enforcing
the obligation of any servicer to repurchase assets.

(c) Subcontracts. The Manager may enter into agreements with other parties,
including its Affiliates, for the purpose of engaging one or more parties for
and on behalf, and at the sole cost and expense, of the Company to provide
property management, asset management, leasing, development and/or other
services to the Company (including, without limitation, Portfolio Management
Services and Monitoring Services) pursuant to agreement(s) with terms which are
then customary for agreement regarding the provision of services to companies
that have assets similar in type, quality and value to the assets of the
Company; provided, that (i) any such agreements entered into with Affiliates of
the Manager shall be (A) on terms no more favorable to such Affiliate than would
be obtained from a third party on an arm’s-length basis and (B) to the extent
the same do not fall within the provisions of the Guidelines, approved by a
majority of the Independent Directors, (ii) with respect to Portfolio Management
Services, (A) any such agreements shall be subject to the Company’s prior
written approval (and approved by a majority of the Independent Directors) and
(B) the Manager shall remain liable for the performance of such Portfolio
Management Services, and (iii) with respect to Monitoring Services, any such
agreements shall be subject to the Company’s prior written approval (and
approved by a majority of the Independent Directors).

(d) Service Providers. The Manager may retain, for and on behalf, and at the
sole cost and expense, of the Company, such services of accountants, legal
counsel, appraisers, insurers, brokers, transfer agents, registrars, developers,
investment banks, financial advisors, banks and other lenders and others as the
Manager deems necessary or advisable in connection with the management and
operations of the Company. Notwithstanding anything contained herein to the
contrary, the Manager shall have the right to cause any such services to be
rendered by its employees or Affiliates. The Company shall pay or reimburse the
Manager or its Affiliates performing such services for the cost thereof;
provided, that such costs and reimbursements are no greater than those which
would be payable to outside professionals or consultants engaged to perform such
services pursuant to agreements negotiated on an arm’s-length basis.

(e) Reporting Requirements.

(i) As frequently as the Manager may deem reasonably necessary or advisable, or
at the direction of the Board of Directors, the Manager shall, at the sole cost
and expense of the Company, prepare, or cause to be prepared, with respect to
any Investment, reports and other information with respect to such Investment as
may be reasonably requested by the Company.

(ii) The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company, all reports, financial or otherwise, with respect to the
Company reasonably required by the Board of Directors in order for the Company
to comply with its Governing Instruments, or any other materials required to be
filed with any governmental body or agency, and shall prepare, or cause to be
prepared, all materials and data necessary to complete such reports and other
materials including, without limitation, an annual audit of the Company’s books
of account by a nationally recognized independent accounting firm.

 

8



--------------------------------------------------------------------------------

(iii) The Manager shall prepare, at the sole cost and expense to the Company,
regular reports for the Board of Directors to enable the Board of Directors to
review the Company’s acquisitions, portfolio composition and characteristics,
credit quality, performance and compliance with the Guidelines and policies
approved by the Board of Directors.

(f) Excess Funds. Notwithstanding anything contained in this Agreement to the
contrary, except to the extent that the payment of additional moneys is proven
by the Company to have been required as a direct result of the Manager’s acts or
omissions which result in the right of the Company to terminate this Agreement
pursuant to Section 15 of this Agreement, the Manager shall not be required to
expend money (“Excess Funds”) in connection with any expenses that are required
to be paid for or reimbursed by the Company pursuant to Section 9 in excess of
that contained in any applicable Company Account (as herein defined) or
otherwise made available by the Company to be expended by the Manager hereunder.
Failure of the Manager to expend Excess Funds out-of-pocket shall not give rise
or be a contributing factor to the right of the Company under Section 13(a) of
this Agreement to terminate this Agreement due to the Manager’s unsatisfactory
performance.

(g) Reliance by Manager. In performing its duties under this Section 2, the
Manager shall be entitled to rely reasonably on qualified experts and
professionals (including, without limitation, accountants, legal counsel and
other professional service providers) hired by the Manager at the Company’s sole
cost and expense.

SECTION 3. ADDITIONAL ACTIVITIES OF THE MANAGER, CBRE AND MELODY.

(a) Devotion of Time. The Manager will provide the Company with a dedicated
management team, including a Chief Executive Officer and Chief Financial
Officer, along with appropriate support personnel to provide the management
services to be provided by the Manager to the Company hereunder, the members of
which team, during the Initial Term, shall have as their sole responsibility the
management of the Company and shall devote such of their time to the management
of the Company as a majority of the Independent Directors reasonably deems
necessary and appropriate, commensurate with the level of activity of the
Company from time to time. The Company shall have the benefit of the Manager’s
best judgment and effort in rendering services and, in furtherance of the
foregoing, the Manager shall not undertake activities which, in its reasonable
and good faith judgment, will adversely affect the performance of its
obligations under this Agreement. In addition, CBRE and Melody shall provide
reasonable access to their respective investment professionals in order to
support the day-to-day operations of the Company during the Term and for one
year after Termination.

(b) Other Activities. Subject to the provisions of this Section 3(a) and (b),
nothing in this Agreement shall (i) prevent the Manager or any of its
Affiliates, officers, directors or employees, from engaging in other businesses
or from rendering services of any kind to any other Person, including, without
limitation, investing in, or rendering advisory services to others investing in,
any type of mortgage loans and other real estate and real estate-related
investments (including, without limitation, investments that meet the principal
investment objectives of the Company), whether or not the investment objectives
or policies of any such other Person or entity are similar to those of the
Company or (ii) in any way bind or restrict the Manager or any of its
Affiliates, officers, directors or employees from buying, selling or trading any
securities or commodities for their own accounts or for the account of others
for whom the Manager or any of its Affiliates, officers, directors or employees
may be acting. While information and recommendations supplied to the Company
shall, in the Manager’s reasonable and good

 

9



--------------------------------------------------------------------------------

faith judgment, be appropriate under the circumstances and in light of the
investment objectives and policies of the Company, they may be different from
the information and recommendations supplied by the Manager or any Affiliate of
the Manager to other investment companies, funds and advisory accounts. The
Company shall be entitled to equitable treatment under the circumstances in
receiving information, recommendations and any other services, but the Company
recognizes that it is not entitled to receive preferential treatment as compared
with the treatment given by the Manager or any Affiliate of the Manager to any
investment company, fund or advisory account other than any fund or advisory
account which contains only funds invested by the Manager, its Affiliates (and
not any funds of any of their clients or customers) or their officers and
directors. Notwithstanding anything to the contrary in this Section 3(b), the
Manager hereby agrees that until the earlier of December 31, 2008 or a
Termination Date, neither the Manager nor any Person controlled by the Manager
shall (i) raise, sponsor or advise any new investment vehicle or (ii) engage in
other business or render services of any kind to any other Person, including,
but not limited to, investment in, or advisory services to others investing in,
any type of real estate or real estate-related investment, including, but not
limited to, investments which meet the principal investment objectives of the
Company. The Company shall have the benefit of the Manager’s best judgment and
effort in rendering services hereunder and, in furtherance of the foregoing, the
Manager shall not undertake activities that, in its good faith judgment, will
adversely affect the performance of its obligations under this Agreement.

(c) Other Activities of the Manager After the Initial Term. After the Initial
Term of this Agreement as set forth in Section 13 hereof, to the extent the
Manager, or any Person controlled by the Manager, is engaged in any investment
activities for the account of an entity other than the Company, the Manager, or
such other Person controlled by the Manager, agrees to offer the Company the
right to participate in all investment opportunities that the Manager determines
are appropriate for the Company in view of its investment objectives, policies
and strategies and other relevant factors subject to the exception that, in
accordance with any conflict of interest policy and/or allocation adopted by the
Manager, the Company might not participate in each such opportunity but will on
an overall basis equitably participate with the Manager’s other clients in all
such opportunities.

(d) Other Activities of CBRE/Melody.

(1) Notwithstanding anything to the contrary in this Section 3, until April 30,
2008, CBRE and Melody each hereby agree that neither they nor any entity
controlled by either of them (other than the Manager) shall raise, sponsor or
advise any new investment vehicle, fund or entity that focuses on the
acquisition and finance of real estate-related loans, structured finance debt
investments and CMBS, except that: (i) Melody and its affiliates will continue
to act as a seller servicer plus correspondent to Freddie Mac, (ii) Melody and
its affiliates will retain the ability to act as a designated
underwriter/servicer provider to Fannie Mae, and (iii) CB Richard Ellis
Investors, L.L.C., a wholly-owned subsidiary of CBRE, directly or indirectly,
(x) is the sponsor of, and expects in the future to sponsor additional,
investment programs and/or funds which have acquired, and have the ability
(although not as their primary focus) to acquire, real estate-related loans,
structured finance debt investments and CMBS and (y) will retain the ability to
pursue acquisitions of non-performing loans.

(2) Notwithstanding anything to the contrary in Section 3(d)(1), in the event
that CBRE or Melody (or one of their respective Affiliates), in their sole
discretion, offers the Company an investment opportunity involving a new
business line or product or that involves expanding the geographic area of the
Company’s investments and the Manager determines to forgo such opportunity, the
Manager shall consult with the Independent Directors. If after consultation, the
Company confirms that it will not participate in such investment opportunity,
then CBRE or Melody, as applicable, may pursue such opportunity for its own
account.

 

10



--------------------------------------------------------------------------------

(e) After the Initial Term, if CBRE or Melody (or one of their respective
Affiliates) engages in any activity which competes with the Company or otherwise
presents a conflict of interest, in each case beyond the scope of the activities
set forth in Section 3(d)(l)(i), (ii) or (iii), CBRE agrees to develop with the
Company’s Independent Directors appropriate conflict resolution procedures.

(f) Officers, Employees, Etc. Directors, officers, employees and agents of the
Manager or Affiliates of the Manager may serve as directors, officers,
employees, agents, nominees or signatories for the Company or any Subsidiary, to
the extent permitted by their Governing Instruments, as from time to time
amended, or by any resolutions duly adopted by the Board of Directors pursuant
to the Company’s Governing Instruments. When executing documents or otherwise
acting in such capacities for the Company, such Persons shall use their
respective titles in the Company.

(g) Securities Dealers. The Manager is authorized, for and on behalf, and at the
sole cost and expense of the Company, to employ such securities dealers for the
purchase and sale of investment assets of the Company as may, in the good faith
judgment of the Manager, be necessary to obtain the best commercially available
net results for the Company taking into account such factors as the policies of
the Company, price, dealer spread, the size, type, timing and difficulty of the
transaction involved, the firm’s general execution and operational facilities
and the firm’s risk in positioning the securities involved. Consistent with this
policy, the Manager is authorized to direct the execution of the Company’s
portfolio transactions to dealers and brokers furnishing statistical information
or research deemed by the Manager to be useful or valuable to the performance of
its investment advisory functions for the Company.

(h) Other. The Company (including the Board of Directors) agrees to take all
actions reasonably required to permit and enable the Manager to carry out its
duties and obligations under this Agreement, including, without limitation, all
steps reasonably necessary to allow the Manager to file any registration
statement on behalf of the Company in a timely manner or to deliver any
financial statements or other reports with respect to the Company. If the
Manager is not able to provide a service, or in the reasonable judgment of the
Manager it is not prudent to provide a service, without the approval of the
Board of Directors or the Independent Directors, as applicable, then the Manager
shall be excused from providing such service (and shall not be in breach of this
Agreement) until the applicable approval has been obtained.

SECTION 4. AGENCY.

The Manager shall act as agent of the Company in making, acquiring, financing
and disposing of Investments, disbursing and collecting the Company’s funds,
paying the debts and fulfilling the obligations of the Company, supervising the
performance of professionals engaged by or on behalf of the Company and
handling, prosecuting and settling any claims of or against the Company, the
Board of Directors, holders of the Company’s securities or the Company’s
representatives or properties.

SECTION 5. BANK ACCOUNTS.

At the direction of the Board of Directors, the Manager may establish and
maintain one or more bank accounts in the name of the Company or any Subsidiary
(any such account, a “Company Account”), and may collect and deposit funds into
any such Company Account or Company Accounts, and disburse funds from any such
Company Account or Company Accounts, under such terms and conditions as the
Board of Directors may approve; and the Manager shall from time to time render
appropriate accountings of such collections and payments to the Board of
Directors and, upon request, to the auditors of the Company or any Subsidiary.

 

11



--------------------------------------------------------------------------------

SECTION 6. RECORDS; CONFIDENTIALITY.

The Manager shall maintain appropriate books of accounts and records relating to
services performed under this Agreement, and such books of account and records
shall be accessible for inspection by representatives of the Company or any
Subsidiary at any time during normal business hours upon one (1) business day’s
advance written notice. The Manager shall keep confidential any and all
information obtained in connection with the services rendered under this
Agreement and shall not disclose any such information (or use the same except in
furtherance of its duties under this Agreement) to nonaffiliated third parties
except (i) with the prior written consent of the Board of Directors, (ii) to
legal counsel, accountants and other professional advisors; (iii) to appraisers,
financing sources and others in the ordinary course of the Company’s business;
(iv) to governmental officials having jurisdiction over the Company; (v) in
connection with any governmental or regulatory filings of the Company or
disclosure or presentations to Company investors; or (vi) as required by law or
legal process to which the Manager or any Person to whom disclosure is permitted
hereunder is a party. Nothing herein shall prevent the Manager from disclosing
Confidential Information (i) upon the order of any court or administrative
agency, (ii) upon the request or demand of, or pursuant to any law or
regulation, any regulatory agency or authority, (iii) to the extent reasonably
required in connection with the exercise of any remedy hereunder, or (iv) to its
legal counsel or independent auditors; provided, however, that with respect to
clauses (i) and (ii), it is agreed that the Manager will provide the Company
with prompt written notice of such order, request or demand so that the Company
may seek an appropriate protective order and/or waive the Manager’s compliance
with the provisions of this Agreement. If, failing the entry of a protective
order or the receipt of a waiver hereunder, the Manager is, in the opinion of
counsel, required to disclose Confidential Information, the Manager may disclose
only that portion of such information that its counsel advises is legally
required without liability hereunder; provided, that the Manager agrees to
exercise its best efforts to obtain reliable assurance that confidential
treatment will be accorded such information. Notwithstanding anything herein to
the contrary, each of the following shall be deemed to be excluded from
provisions hereof: any Confidential Information that (A) is available to the
public from a source other than the Manager, (B) is released in writing by the
Company to the public or to persons who are not under similar obligation of
confidentiality to the Company, or (C) is obtained by the Manager from a
third-party without breach by such third-party of an obligation of confidence
with respect to the Confidential Information disclosed. The provisions of this
Section 6 shall survive the expiration or earlier termination of this Agreement
for a period of one year.

SECTION 7. OBLIGATIONS OF MANAGER; RESTRICTIONS.

(a) Restrictions. The Manager shall refrain from any action that, in its sole
judgment made in good faith, (i) is not in compliance with the Guidelines,
(ii) would adversely affect the status of the Company as a REIT under the Code
or the Company’s status as an entity excluded from investment company status
under the Investment Company Act or (iii) would violate any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Company or any Subsidiary or that would otherwise not be permitted by the
Company’s Governing Instruments. If the Manager is ordered to take any such
action by the Board of Directors, the Manager shall promptly notify the Board of
Directors of the Manager’s judgment that such action would adversely affect such
status or violate any such law, rule or regulation or the Governing Instruments.
Notwithstanding the foregoing, the Manager, its directors, officers,
stockholders and employees shall not be liable to the Company or any Subsidiary,
the Board of Directors, or the Company’s or any Subsidiary’s stockholders or
partners, for any act or omission by the Manager, its directors, officers,
stockholders or employees except as provided in Section 11 of this Agreement.

(b) Joint Ventures. The Company shall not invest in joint ventures with CBRE,
Melody, the Manager or any of their respective Affiliates unless, (i) such
Investment is made in accordance with the Guidelines and (ii) such Investment is
approved in advance by a majority of the Independent Directors.

 

12



--------------------------------------------------------------------------------

(c) Affiliate Transactions. The Manager shall not (i) consummate any transaction
which would involve the acquisition by the Company of an asset in which the
Manager or any Affiliate thereof has an ownership interest or the sale by the
Company of an asset to the Manager or any Affiliate thereof, or (ii) under
circumstances where the Manager is subject to an actual or potential conflict of
interest, in the reasonable judgment of the Manager, or the Board of Directors,
because it manages both the Company and another Person (not an Affiliate of the
Company) with which the Company has a contractual relationship, take any action
constituting the granting to such Person of a waiver, forbearance or other
relief, or the enforcement against such Person of remedies, under or with
respect to the applicable contract, unless such transaction or action, as the
case may be and in each case, is approved by a majority of the Independent
Directors.

(d) Board of Director Reviews. The Board of Directors periodically reviews the
Guidelines and the Company’s portfolio of Investments but will not review each
proposed investment, except as otherwise provided herein. If a majority of the
Independent Directors determine in their periodic review of transactions by the
Independent Directors that a particular transaction does not comply with the
Guidelines (including as a result of violation of the provisions of
Section 7(b) above), then a majority of the Independent Directors will consider
what corrective action, if any, can be taken. The Manager shall be permitted to
rely upon the direction of the Secretary of the Company to evidence the approval
of the Board of Directors or the Independent Directors with respect to a
proposed investment.

(e) Insurance. The Manager shall at all times during the term of this Agreement
maintain “errors and omissions” insurance coverage and other insurance coverage
which is customarily carried by property, asset and investment managers
performing functions similar to those of the Manager under this Agreement with
respect to assets similar to the assets of the Company, in an amount which is
comparable to that customarily maintained by other managers or servicers of
similar assets.

SECTION 8. COMPENSATION.

(a) During the Initial Term of this Agreement, as the same may be extended from
time to time, the Company shall pay the Manager the Base Management Fee monthly
in arrears commencing with the month in which this Agreement was executed (with
such initial payment pro-rated based on the number of days during such month
that this Agreement was in effect).

(b) The Manager shall compute each installment of the Base Management Fee within
fifteen (15) business days after the end of the calendar month with respect to
which such installment is payable. A copy of the computations made by the
Manager to calculate such installment shall thereafter, for informational
purposes only and subject in any event to Section 13(a) of this Agreement,
promptly be delivered to the Board of Directors and, upon such delivery, payment
of such installment of the Base Management Fee shown therein shall be due and
payable no later than the date which is twenty (20) business days after the end
of the calendar month with respect to which such installment is payable.

(c) The Base Management Fee is subject to adjustment pursuant to and in
accordance with the provisions of Sections 8(j) and 13(a) of this Agreement.

(d) In addition to the Base Management Fee otherwise payable hereunder, the
Company shall pay the Manager quarterly Incentive Compensation. The Incentive
Compensation calculation and payment shall be made for each fiscal quarter in
arrears.

 

13



--------------------------------------------------------------------------------

(e) Subject to Section 8(j) below, the Manager shall compute each installment of
the Incentive Compensation within 45 days after the end of each fiscal quarter
with respect to which such installment is payable. A copy of the computations
made by the Manager to calculate such installment shall thereafter, for
informational purposes only and subject in any event to Section 13(a) of this
Agreement, promptly be delivered to the Board of Directors and, upon such
delivery, payment of such installment of the Incentive Compensation shown
therein shall be due and payable no later than the date which is five
(5) business days after the date of delivery to the Board of Directors of such
computations.

(f) Ten percent (10%) of the Incentive Compensation shall (subject to the
remaining provisions of this Section 8(f) and the provisions of Sections 8(g),
8(h) and 8(i)) be payable to the Manager in Common Shares, and the remainder
thereof shall be paid in cash; provided, the Manager may (subject to the
remaining provisions of this Section 8(f) and the provisions of Sections 8(g),
8(h) and 8(i)) elect, by so indicating in the installment calculation delivered
to the Board of Directors, to receive more than ten percent (10%) of the
Incentive Compensation in the form of Common Shares; provided, however, the
Manager may not receive payment of any portion of the Incentive Compensation in
the form of Common Shares, either automatically or by election, if such payment
would result in the Manager directly or indirectly through one or more
subsidiaries owning in the aggregate more than 9.8% of the outstanding Common
Shares. For purposes of this computation, Common Shares include shares issued
and outstanding (whether vested or unvested or forfeiture or
non-forfeitable) and shares to be issued upon exercise of outstanding stock
options (whether such options are exercisable or nonexercisable). The Manager’s
receipt of Common Shares in accordance herewith shall be subject to all
applicable securities exchange rules and securities laws (including, without
limitation, prohibitions on insider trading). All Common Shares paid to the
Manager as Incentive Compensation will be fully vested upon issuance; provided
that the Manager agrees not to sell such Common Shares prior to the date that is
one (1) year after the date such Common Shares are due and payable.
Notwithstanding such restriction and subject to compliance with all applicable
securities laws (including, without limitation, prohibitions on insider
trading), the Manager shall have the right to allocate such shares in its sole
and absolute discretion to its officers, employees and other individuals who
provide services to it at any time. In addition, the foregoing restrictions
regarding the sale of such shares shall terminate upon termination of this
Agreement.

(g) Common Shares payable as Incentive Compensation shall be valued as follows:

(i) if such shares are traded on a securities exchange, the value shall be
deemed to be the average of the closing prices of the shares on such exchange
over the thirty (30) day period ending three (3) days prior to the issuance of
such shares;

(ii) if such shares are actively traded over-the-counter, the value shall be
deemed to be the average of the closing bid or sales price as applicable over
the thirty (30) day period ending three (3) days prior to the issuance of such
shares; and

(iii) if there is no active public market for such shares, the value shall be
the fair market value thereof, as reasonably determined in good faith by the
Board of Directors of the Company.

(h) If at any time the Manager shall, in connection with a determination of fair
market value made by the Board of Directors, (i) dispute such determination in
good faith by more than five percent (5%), and (ii) such dispute cannot be
resolved between the Independent Directors and the Manager within ten
(10) business days after the Manager provides written notice to the Company of
such dispute (the “Valuation Notice”), then the matter shall be resolved by an
independent appraiser of recognized standing selected jointly by the Independent
Directors and the Manager within not more than twenty (20) days after the
Valuation Notice. In the event the Independent Directors and the Manager

 

14



--------------------------------------------------------------------------------

cannot agree with respect to such selection within the aforesaid twenty (20) day
time-frame, the Independent Directors shall select one such independent
appraiser and the Manager shall select one independent appraiser within five
(5) business days after the expiration of the twenty (20) day period, with one
additional such appraiser (the “Last Appraiser”) to be selected by the
appraisers so designated within five (5) business days after their selection.
Any valuation decision made by the appraisers shall be deemed final and binding
upon the Board of Directors and the Manager and shall be delivered to the
Manager and the Company within not more than fifteen (15) days after the
selection of the Last Appraiser. The expenses of the appraisal shall be paid by
the party with the estimate which deviated the furthest from the final valuation
decision made by the appraisers.

(i) The Company has agreed to register the issuance and resale of the stock
portion of the Incentive Compensation in accordance with the provisions of
Exhibit B.

(j) In the event that a registration statement is not filed with the United
States Securities and Exchange Commission on or before March 6, 2006, the day
that is 270 days after the date of the Registration Rights Agreement, pursuant
to Section 2(a) of the Registration Rights Agreement, the Manager shall forfeit
the Base Management Fee in respect of the period from and after that date until
the initial registration statement is filed with the Securities and Exchange
Commission. In addition, all payments of Incentive Compensation in respect of
such period shall be deferred until such initial registration statement is
filed.

(k) In addition to the Base Management Fee and Incentive Compensation, the
Manager was granted (i) options to purchase 1,000,000 Common Shares, with an
exercise price equal to $15.00 per share and (ii) 600,000 restricted Common
Shares, in each case pursuant to the terms and condition set forth in the
Company’s 2005 Equity Incentive Plan. Subject to compliance with all applicable
securities laws (including, without limitation, prohibitions on insider
trading), the Manager shall have the right to allocate the awards granted to it
pursuant to this Section 8(k) at its sole and absolute discretion to its
officers, employees and other individuals who provide services to it at any
time. To the extent that such awards (or the Common Shares relating thereto) are
not eligible to be registered for sale pursuant to a Registration Statement on
Form S-8 relating to the 2005 Equity Incentive Plan, at the request of the
Manager the Company agrees to file with the Securities and Exchange Commission
as soon as reasonably practicable a shelf registration statement providing for
the sale of such awards (or the Common Shares relating thereto) and to use its
commercially reasonably efforts to cause such registration statement to be
declared effective as promptly as practicable following such filing.

SECTION 9. EXPENSES OF THE COMPANY.

(a) Expenses. The Company shall pay all of its expenses and shall reimburse the
Manager or its Affiliates for documented expenses of the Manager and its
Affiliates incurred on its behalf (collectively, the “Expenses”). Without
limiting the generality of the foregoing, expenses include all costs and
expenses which are expressly designated elsewhere in this Agreement as the
Company’s, together with the following:

(i) all costs and expenses associated with the formation and capital raising
activities of the Company and its subsidiaries, including, without limitation,
the costs and expenses of any 144A transaction or private placement by the
Company, the preparation of the Company’s registration statements, any and all
costs and expenses of an initial public offering of the Company, any subsequent
offerings and any filing fees and costs of being a public company, including,
without limitation, filings with the Securities and Exchange Commission, the
National Association of Securities Dealers, Inc. and the New York Stock
Exchange, Inc. (and any other exchange or over-the-counter market), among other
such entities;

 

15



--------------------------------------------------------------------------------

(ii) all costs and expenses in connection with the acquisition, disposition,
development, protection, maintenance, financing, hedging, administration and
ownership of the Company’s or any Subsidiary’s Investments, including, without
limitation, costs and expenses incurred in contracting with third parties,
including Affiliates of the Manager, to provide such services, such as legal
fees, accounting fees, consulting fees, trustee fees, appraisal fees, insurance
premiums, commitment fees, brokerage fees, guaranty fees, ad valorem taxes,
costs of foreclosure, maintenance, repair and improvement of property and
premiums for insurance on property owned by the Company or any Subsidiary;

(iii) costs of legal, tax, accounting, consulting, auditing, administrative and
other similar services rendered for the Company by third-party providers
retained by the Manager or, if provided by the Manager’s employees or its
Affiliates, in amounts which are no greater than those which would be payable to
outside professionals or consultants engaged to perform such services pursuant
to agreements negotiated on an arm’s-length basis;

(iv) the compensation and expenses of the Company’s directors (excluding those
directors who are officers of the Manager) and the cost of liability insurance
to indemnify the Company’s directors and officers;

(v) all costs and expenses of money borrowed by the Company or its Subsidiaries,
including, without limitation, principal, interest and the costs associated with
the establishment and maintenance of any credit facilities and other
indebtedness of the Company (including commitment fees, accounting fees, legal
fees, closing and other costs) or any securities offerings of the Company;

(vi) expenses connected with communications to holders of securities of the
Company or its Subsidiaries and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the Securities and Exchange Commission, the costs payable by the
Company to any transfer agent and registrar in connection with the listing
and/or trading of the Company’s stock on any exchange, the fees payable by the
Company to any such exchange in connection with its listing, costs of preparing,
printing and mailing the Company’s annual report to its stockholders and proxy
materials with respect to any meeting of the stockholders of the Company;

(vii) costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third party vendors
that is used solely for the Company and for design and maintenance of the
Company’s web site;

(viii) expenses incurred by managers, officers, employees and agents of the
Manager and its Affiliates for travel solely on the Company’s behalf and other
out-of-pocket expenses incurred by managers, officers, employees and agents of
the Manager and its Affiliates in connection with the purchase, financing,
refinancing, sale or other disposition of an Investment or establishment and
maintenance of any credit facilities and

 

16



--------------------------------------------------------------------------------

other indebtedness or any securities offerings of the Company; provided, that
the Company shall only be responsible for a proportionate share of such
expenses, as determined by the Manager in good faith, where such expenses were
not incurred solely for the benefit of the Company;

(ix) costs and expenses incurred with respect to market information systems and
publications, research publications and materials, and settlement, clearing and
custodial fees and expenses applicable solely to the Company or any Subsidiary;

(x) compensation and expenses of the Company’s custodian and transfer agent, if
any;

(xi) the costs of maintaining compliance with all federal, state and local rules
and regulations or any other regulatory agency applicable to the Company or any
Subsidiary;

(xii) all taxes and license fees, including interest and penalties thereon;

(xiii) all insurance costs incurred in connection with the operation of the
Company’s business except for the costs attributable to the insurance that the
Manager elects to carry for itself and its employees;

(xiv) costs and expenses incurred in contracting with third parties, including
Affiliates of the Manager, for the servicing and special servicing of assets of
the Company;

(xv) all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of
Investments, including appraisal, reporting, audit and legal fees;

(xvi) expenses relating to any office(s) or office facilities, including but not
limited to disaster backup recovery sites and facilities, maintained for the
Company or separate from the office or offices of the Manager;

(xvii) expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board of Directors to or on account of the holders of securities of the Company
or its Subsidiaries, including, without limitation, in connection with any
dividend reinvestment plan;

(xviii) subject to Section 11(b), any judgment or settlement of pending or
threatened proceedings (whether civil, criminal or otherwise) against the
Company or any Subsidiary, or against any trustee, director or officer of the
Company or of any Subsidiary in his capacity as such for which the Company or
any Subsidiary is required to indemnify such trustee, director or officer by any
court or governmental agency, or settlement of pending or threatened proceedings
or by the charter and bylaws of the Company;

(xix) rent, telephone, utilities, office furniture, equipment, machinery and
other office, internal and overhead expenses of the Manager and its Affiliates
required for the Company’s operations; provided, that the Company shall only be
responsible for a proportionate share of such expenses, as determined by the
Manager in good faith, where such expenses were not incurred solely for the
benefit of the Company;

 

17



--------------------------------------------------------------------------------

(xx) all fees paid to and expenses of third-party advisors and independent
contractors, consultants, managers and other agents engaged by the Company or
any Subsidiary or by the Manager for the account of the Company or any
Subsidiary and all employment expenses of the personnel employed by the Company
or any Subsidiary (excluding any personnel which are also employed by the
Manager), including, without limitation, the salaries, wages, equity based
compensation of such personnel, payroll taxes and the incremental cost for
administering employee benefit plans of the Manager which are used by such
personnel;

(xxi) all expenses of organizing, modifying or dissolving the Company or any
Subsidiary and costs preparatory to entering into a business or activity, or of
winding up or disposing of a business activity of the Company or its
Subsidiaries; and

(xxii) all other expenses actually incurred by the Manager and its Affiliates
which are reasonably necessary for the performance by the Manager of its duties
and functions under this Agreement.

(b) Employees of the Manager. Without regard to the amount of compensation
received under this Agreement by the Manager, the Manager or its Affiliates
shall be responsible for the wages and salaries of the Manager’s officers and
employees. CBRE or Melody shall be responsible for any severance obligations
that may arise prior to June 30, 2008 under the current employment agreements of
the employees of the Manager listed on Schedule 1. The Company shall be
responsible for any severance obligations related to all other employees that
are employed by the Manager as of the date of this agreement. The Company on the
one hand, and CBRE and Melody on the other hand, shall each share equally any
severance obligations arising out of the termination of Ken Witkin’s employment
with the Manager; provided, however, that to the extent the termination of
Mr. Witkin arises out of the acquisition of the Company or its assets (through a
merger, consolidation, business combination or otherwise), CBRE, Melody or the
Manager shall have no obligation in respect of any such severance payments if
Mr. Witkin secures employment from the acquirer in such acquisition or its
affiliates.

(c) Survival. The provisions of this Section 9 shall survive the expiration or
earlier termination of this Agreement to the extent such expenses have
previously been incurred or are incurred in connection with such expiration or
termination.

SECTION 10. CALCULATIONS OF EXPENSES.

The Manager shall prepare a statement documenting the Expenses of the Company
and the Expenses incurred by the Manager on behalf of the Company during each
calendar month, and shall deliver such statement to the Company within 30 days
after the end of each calendar month. Expenses incurred by the Manager on behalf
of the Company shall be reimbursed by the Company to the Manager on the first
business day of the month immediately following the date of delivery of such
statement; provided, however, that such reimbursements may be offset by the
Manager against amounts due to the Company. The provisions of this Section 10
shall survive the expiration or earlier termination of this Agreement.

 

18



--------------------------------------------------------------------------------

SECTION 11. LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.

(a) Limits of Manager Responsibility. The Manager assumes no responsibility
under this Agreement other than to render the services called for under this
Agreement in good faith and shall not be responsible for any action of the Board
of Directors in following or declining to follow any advice or recommendations
of the Manager, including as set forth in Section 7(b) of this Agreement. The
Manager, its members, managers, officers, employees and its Affiliates will not
be liable to the Company or any Subsidiary, to the Board of Directors, or the
Company’s or any Subsidiary’s stockholders or partners for any acts or omissions
by the Manager, its members, managers, officers, employees or its Affiliates,
performed pursuant to and in accordance with this Agreement, except by reason of
acts constituting bad faith, willful misconduct, gross negligence or reckless
disregard of their respective duties under this Agreement.

(b) Indemnification by the Company. The Company shall, to the full extent
lawful, reimburse, indemnify and hold the Manager, its members, managers,
officers, employees and its Affiliates and each other Person, if any,
controlling the Manager (each, an “Indemnified Party”), harmless of and from any
and all expenses, losses, damages, liabilities, demands, charges and claims of
any nature whatsoever (including attorneys’ fees) in respect of or arising from
any acts or omissions of such Indemnified Party made in good faith in the
performance of the Manager’s duties under this Agreement and not constituting
such Indemnified Party’s bad faith, willful misconduct, gross negligence or
reckless disregard of the Manager’s duties under this Agreement.

(c) Indemnification by the Manager. The Manager shall, to the full extent
lawful, reimburse, indemnify and hold the Company, its stockholders, directors,
officers and employees and each other Person, if any, controlling the Company
(each, a “Company Indemnified Party”), harmless of and from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including attorneys’ fees) in respect of or arising from the
Manager’s bad faith, willful misconduct, gross negligence or reckless disregard
of its duties under this Agreement or any claims by Manager’s employees relating
to the terms and conditions of their employment by Manager.

(d) Survival. The provisions of this Section 11 shall survive the expiration or
earlier termination of this Agreement.

SECTION 12. NO JOINT VENTURE.

Nothing in this Agreement shall be construed to make the Company, on the one
hand, and any of the Manager, CBRE and Melody, on the other hand, partners or
joint venturers or impose any liability as such on either of them.

SECTION 13. TERM; TERMINATION; COMPANY OPTION TO PURCHASE.

(a) Until this Agreement is terminated in accordance with its terms, this
Agreement (A) shall be in effect until December 31, 2008 (the “Initial Term”),
and (B) shall be automatically renewed for a one-year term each anniversary date
thereafter (a “Renewal Term”) unless: (i) at least two-thirds of the Independent
Directors or the holders of at least a majority of the outstanding Common Shares
agree not to automatically renew because there has been unsatisfactory
performance by the Manager that is materially detrimental to the Company, or
(ii) the compensation payable to the Manager hereunder is unfair; provided, that
the Company shall not have the right to terminate this Agreement under clause
(ii) above if the Manager agrees to continue to provide the services under this
Agreement at a fee that at least two-thirds of the Independent Directors
determines to be fair pursuant to the procedure set forth below. If the Company
elects not to renew this Agreement at the expiration of the Initial Term

 

19



--------------------------------------------------------------------------------

or any such one-year extension term as set forth above, the Company shall
deliver to the Manager prior written notice (the “Termination Notice”) of the
Company’s intention not to renew this Agreement based upon the terms set forth
in this Section 13(a) (x) no later than October 31, 2008 nor earlier than
October 1, 2008 with respect to the Initial Term and (y) not less than one
hundred eighty (180) days prior to the expiration of any Renewal Term. If the
Company so elects not to renew this Agreement, the Company shall designate the
date (the “Effective Termination Date”), (x) no later than October 31, 2008 nor
earlier than October 1, 2008 with respect to the Initial Term and (y) not less
than one hundred eighty (180) days from the date of the notice for any Renewal
Term, on which the Manager shall cease to provide services under this Agreement
and this Agreement shall terminate on such date; provided, however, that in the
event that such Termination Notice is given in connection with a determination
that the compensation payable to the Manager is unfair, the Manager shall have
the right to renegotiate such compensation by delivering to the Company, no
fewer than sixty (60) days, prior to the prospective Effective Termination Date,
written notice (any such notice, a “Notice of Proposal to Negotiate”) of its
intention to renegotiate its compensation under this Agreement. Thereupon, the
Company (represented by the Independent Directors) and the Manager shall
endeavor to negotiate in good faith the revised compensation payable to the
Manager under this Agreement. Provided that the Manager and at least two-thirds
of the Independent Directors agree to the terms of the revised compensation to
be payable to the Manager within sixty (60) days following the receipt of the
Notice of Proposal to Negotiate, the Termination Notice shall be deemed of no
force and effect and this Agreement shall continue in full force and effect on
the terms stated in this Agreement, except that the compensation payable to the
Manager hereunder shall be the revised compensation then agreed upon by the
parties to this Agreement. The Company and the Manager agree to execute and
deliver an amendment to this Agreement setting forth such revised compensation
promptly upon reaching an agreement regarding same. In the event that the
Company and the Manager are unable to agree to the terms of the revised
compensation to be payable to the Manager during such sixty (60) day this
Agreement shall terminate, such termination to be effective on the date which is
the later of (A) ten (10) days following the end of such sixty (60) day and
(B) the Effective Termination Date originally set forth in the Termination
Notice.

(b) From the Effective Date until the earlier of the termination of this
Agreement or December 31, 2008, the Company shall have the option to acquire the
Manager. In the event the Company exercises its option to acquire the Manager,
the closing will occur no later than the 30th day following the execution of
definitive documentation. The purchase price shall be $1 and such acquisition
shall be made pursuant to definitive agreements containing customary terms and
conditions, including but not limited to, representations, warranties,
indemnities and closing conditions on terms mutually agreed by the parties to be
negotiated in good faith. The parties agree that upon the Company exercising its
option, the parties will cause the Manager’s name to be changed upon closing of
the acquisition of the Manager, and the Manager thereafter will have no rights
to the use of any trademarks or service marks owned by CBRE or any of its
Affiliates.

(c) No later than October 31, 2008 nor earlier than October 1, 2008 the Manager
may deliver written notice to the Company informing it of the Manager’s
intention to decline to renew this Agreement, whereupon this Agreement shall not
be renewed and extended and this Agreement shall terminate effective on
December 31, 2008; provided however, that prior to December 31, 2008, this
Agreement shall automatically terminate on the date the Company consummates
(i) a merger or other business combination with another entity, (ii) a sale, in
one or more related transactions, of (x) all or substantially all of its assets
or (y) 50% or more of its total voting power of its securities or (iii) its
liquidation or dissolution.

(d) No later than one hundred eighty (180) days prior to the expiration of any
Renewal Term, the Manager may deliver written notice to the Company informing it
of the Manager’s intention to decline to renew this Agreement, whereupon this
Agreement shall not be renewed and extended and this Agreement shall terminate
effective on December 31 of that year.

 

20



--------------------------------------------------------------------------------

(e) No later than October 31, 2008 nor earlier than the date hereof, the Company
may deliver written notice to the Manager informing the Manager of the Company’s
intention to decline to renew this Agreement, whereupon this Agreement shall not
be renewed and extended and this Agreement shall terminate effective on
December 31, 2008.

(f) In the event that this Agreement is terminated in accordance with the
provisions of Section 13(a) or 15(c) of this Agreement, the Company shall pay to
the Manager, on the date on which such termination is effective, a termination
fee (the “Termination Fee”) equal to the amount of three times the sum of the
annual Base Management Fee and the annual Incentive Compensation earned by the
Manager during the 12-month period immediately preceding the date of such
termination, calculated as of the end of the most recently completed fiscal
quarter prior to the date of termination; provided, however, that no Termination
Fee shall be payable to Manager in the event this Agreement is terminated
pursuant to Section 13(b), (c), (e) or Section 15(a).

(g) If this Agreement is terminated pursuant to this Section 13, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in Sections 6, 9, 10, 13(f) and 16 of this
Agreement. In addition, Sections 8(i) (including the provisions of Exhibit B),
8(k) and 11 of this Agreement shall survive termination of this Agreement.

SECTION 14. ASSIGNMENT.

(a) Except as set forth in Section 14(b) of this Agreement, this Agreement shall
terminate automatically in the event of its assignment, in whole or in part, by
the Manager, unless such assignment is consented to in writing by the Company
with the consent of a majority of the Independent Directors. Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Manager is bound, and the Manager shall be liable to the Company for all
errors or omissions of the assignee under any such assignment. In addition, the
assignee shall execute and deliver to the Company a counterpart of this
Agreement naming such assignee as Manager. This Agreement shall not be assigned
by the Company without the prior written consent of the Manager, except in the
case of assignment by the Company to another REIT or other organization which is
a successor (by merger, consolidation or purchase of assets) to the Company, in
which case such successor organization shall be bound under this Agreement and
by the terms of such assignment in the same manner as the Company is bound under
this Agreement.

(b) Notwithstanding any provision of this Agreement, the Manager may subcontract
and assign any or all of its responsibilities under Sections 2(b), 2(c) and
2(d) of this Agreement to any of its Affiliates in accordance with the terms of
this Agreement applicable to any such subcontract or assignment, and the Company
hereby consents to any such assignment and subcontracting. In addition, provided
that the Manager provides prior written notice to the Company for informational
purposes only, nothing contained in this Agreement shall preclude any pledge,
hypothecation or other transfer of any amounts payable to the Manager under this
Agreement.

SECTION 15. TERMINATION FOR CAUSE.

(a) The Company may terminate this Agreement effective upon sixty (60) days’
prior written notice of termination from the Company to the Manager, without
payment of any Termination Fee, if (i) the Manager materially breaches any
provision of this Agreement and such breach shall continue for a period of sixty
(60) days after the Manager’s receipt of written notice thereof

 

21



--------------------------------------------------------------------------------

specifying such breach and requesting that the same be remedied in such sixty
(60) day period, (ii) the Manager engages in any act of fraud, misappropriation
of funds, or embezzlement against the Company in its corporate capacity (as
distinguished from the acts of any employees of the Manager which are taken
without the complicity of the board of directors or executive officers of the
Manager), (iii) a Change of Control of the Manager and a majority of the
Independent Directors determines, in their sole discretion, at any point during
the six (6) months following such Change of Control, that such Change of Control
was materially detrimental to the ability of the Manager to perform its duties
hereunder in substantially the manner conducted prior to such Change of Control,
(iv) there is an event of any gross negligence on the part of the Manager in the
performance of its duties under this Agreement, (v) there is entered an order
for relief or similar decree or order with respect to the Manager by a court
having competent jurisdiction in an involuntary case under the federal
bankruptcy laws as now or hereafter constituted or under any applicable federal
or state bankruptcy, insolvency or other similar laws; (vi) or the Manager
(A) ceases, or admits in writing its inability to pay its debts as they become
due and payable, or makes a general assignment for the benefit of, or enters
into an composition or arrangement with, creditors; (B) applies for, or consents
(by admission of material allegations of a petition or otherwise) to
sequestrator (or other similar official) of the Manager or of any substantial
part of its properties or assets, or authorizes such an application or consent,
or proceedings seeking such appointment are commenced without such
authorization, consent or application against the Manager and continue
undismissed for sixty (60) days; (C) authorizes or files a voluntary petition in
bankruptcy, or applies for or consents (by admission of material allegations of
a petition or otherwise) to the application of any bankruptcy, reorganization,
arrangement, readjustment of debt, insolvency, dissolution, liquidation or other
similar law of any jurisdiction, or authorizes such application or consent, or
proceedings to such end are instituted against the Manager without such
authorization, application or consent and are approved as properly instituted
and remain undismissed for sixty (60) days or result in adjudication of
bankruptcy or insolvency; or (D) permits or suffers all or any substantial part
of its properties or assets to be sequestered or attached by court order and the
order remains undismissed for sixty (60) days.

(b) The Manager agrees that if any of the events specified above occur, it will
give prompt written notice thereof to the Company’s Board of Directors after the
occurrence of such event.

(c) The Manager may terminate this Agreement effective upon sixty (60) days’
prior written notice of termination to the Company in the event that the Company
shall default in the performance or observance of any material term, condition
or covenant contained in this Agreement and such default shall continue for a
period of sixty (60) days after written notice thereof specifying such default
and requesting that the same be remedied in such sixty (60) day period.

(d) The Manager may terminate this Agreement, without payment of any Termination
Fee, in the event the Company becomes regulated as an “investment company” under
the Investment Company Act, with such termination deemed to have occurred
immediately prior to such event.

SECTION 16. ACTION UPON TERMINATION.

From and after the effective date of termination of this Agreement, pursuant to
Sections 13, 14, or 15 of this Agreement, the Manager shall not be entitled to
compensation for further services under this Agreement, but shall be paid all
compensation accruing to the date of termination and, if terminated pursuant to
Section 13 or Section 15(c), the applicable Termination Fee. Upon such
termination, the Manager shall forthwith:

(i) after deducting any accrued compensation and reimbursement for its expenses
to which it is then entitled, pay over to the Company or a Subsidiary all money
collected and held for the account of the Company or a Subsidiary pursuant to
this Agreement;

 

22



--------------------------------------------------------------------------------

(ii) deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors with respect to the Company or a Subsidiary; and

(iii) deliver to the Board of Directors all property and documents of the
Company or any Subsidiary then in the custody of the Manager.

SECTION 17. RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST.

The Manager agrees that any money or other property of the Company or Subsidiary
held by the Manager under this Agreement shall be held by the Manager as
custodian for the Company or Subsidiary, and the Manager’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such Subsidiary. Upon the receipt by the Manager of a
written request signed by a duly authorized officer of the Company requesting
the Manager to release to the Company or any Subsidiary any money or other
property then held by the Manager for the account of the Company or any
Subsidiary under this Agreement, the Manager shall release such money or other
property to the Company or any Subsidiary within a reasonable period of time,
but in no event later than sixty (60) days following such request. The Manager
shall not be liable to the Company, any Subsidiary, the Independent Directors,
or the Company’s or a Subsidiary’s stockholders or partners for any acts
performed or omissions to act by the Company or any Subsidiary in connection
with the money or other property released to the Company or any Subsidiary in
accordance with the second sentence of this Section 17. The Company and any
Subsidiary shall indemnify the Manager and its members, managers, officers and
employees against any and all expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever, which arise in connection with the
Manager’s release of such money or other property to the Company or any
Subsidiary in accordance with the terms of this Section 17. Indemnification
pursuant to this provision shall be in addition to any right of the Manager to
indemnification under Section 11 of this Agreement.

SECTION 18. REPRESENTATIONS AND WARRANTIES.

(a) The Company hereby represents and warrants to the Manager as follows:

(i) The Company is duly organized, validly existing and in good standing under
the laws of the State of Maryland, has the corporate power to own its assets and
to transact the business in which it is now engaged and is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership or lease of property or the conduct of its business requires
such qualification, except for failures to be so qualified, authorized or
licensed that could not in the aggregate have a material adverse effect on the
business operations, assets or financial condition of the Company.

(ii) The Company has the corporate power and authority to execute, deliver and
perform this Agreement and all obligations required hereunder and has taken all
necessary corporate action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder. No consent of any other person
including, without limitation, stockholders or creditors of the Company, and no
license, permit, approval or

 

23



--------------------------------------------------------------------------------

authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by the Company in
connection with this Agreement or the execution, delivery or performance of this
Agreement and all obligations required hereunder. This Agreement has been, and
each instrument or document required hereunder will be, executed and delivered
by a duly authorized officer of the Company, and this Agreement constitutes, and
each instrument or document required hereunder when executed and delivered
hereunder will constitute, the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

(iii) The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Company, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Company, or the charter or bylaws of, or any securities issued by, the
Company or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company is a party or by which the
Company or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Company, and will not result in, or require, the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.

(b) The Manager hereby represents and warrants to the Company as follows:

(i) the Manager is duly organized, validly existing and in good standing under
the laws of the State or Delaware, has the limited liability company power to
own its assets and to transact the business in which it is now engaged and is
duly qualified to do business and is in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Manager
and its Subsidiaries, taken as a whole.

(ii) The Manager has the limited liability company power and authority to
execute, deliver and perform this Agreement and all obligations required
hereunder and has taken all necessary limited liability company action to
authorize this Agreement on the terms and conditions hereof and the execution,
delivery and performance of this Agreement and all obligations required
hereunder. No consent of any other person including, without limitation, members
or creditors of the Manager, and no license, permit, approval or authorization
of, exemption by, notice or report to, or registration, filing or declaration
with, any governmental authority is required by the Manager in connection with
this Agreement or the execution, delivery or performance of this Agreement and
all obligations required hereunder. This Agreement has been, and each instrument
or document required hereunder will be, executed and delivered by a duly
authorized agent of the Manager, and this Agreement constitutes, and each
instrument or document required hereunder when executed and delivered hereunder
will constitute, the valid and binding obligation of the Manager enforceable
against the Manager in accordance with its terms.

 

24



--------------------------------------------------------------------------------

(iii) The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder, will not violate any provision of
any existing law or regulation binding on the Manager, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Manager, or the certificate of formation or operating agreement of, or any
securities issued by, the Manager or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which the Manager is a party or
by which the Manager or any of its assets may be bound, the violation of which
would have a material adverse effect on the business operations, assets or
financial condition of the Manager and its subsidiaries, taken as a whole, and
will not result in, or require, the creation or imposition of any lien on any of
its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

SECTION 19. NOTICES.

Unless expressly provided otherwise in this Agreement, all notices, requests,
demands and other communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given, made and
received when delivered against receipt or upon actual receipt of (i) personal
delivery, (ii) delivery by reputable overnight courier, (iii) delivery by
facsimile transmission with telephonic confirmation or (iv) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:

(a) If to the Company:

CBRE Realty Finance, Inc.

City Place

1 185 Asylum Street, 37th Floor

Hartford, CT 06103

Attention: Chief Financial Officer

(b) If to the Manager:

CBRE Realty Finance Management, LLC

City Place 1

185 Asylum Street, 37th Floor

Hartford, CT 06103

Attention: Chief Financial Officer

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 19 for the giving of notice.

SECTION 20. BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns as provided in this Agreement. Each of the Company, the
Manager, CBRE and Melody agrees that the representations, warrantees, covenants
and agreements of the Company contained herein are made on behalf of the Company
and its wholly-owned Subsidiaries for the benefit of each of, the Manager, CBRE
and Melody, and the representations, warranties, covenants and agreements of the
Manager are for the benefit of the Company and its wholly-owned Subsidiaries.

 

25



--------------------------------------------------------------------------------

SECTION 21. ENTIRE AGREEMENT.

This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter of this Agreement, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter of this Agreement. The express terms of this
Agreement control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms of this Agreement. This Agreement may
not be modified or amended other than by an agreement in writing signed by the
parties hereto.

SECTION 22. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 23. NO WAIVER; CUMULATIVE REMEDIES.

No failure to exercise and no delay in exercising, on the part of any party
hereto, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. No waiver of any
provision hereto shall be effective unless it is in writing and is signed by the
party asserted to have granted such waiver.

SECTION 24. HEADINGS.

The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed part of this Agreement.

SECTION 25. COUNTERPARTS.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts of this
Agreement, individually or taken together, shall bear the signatures of all of
the parties reflected hereon as the signatories.

SECTION 26. SEVERABILITY.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 27. GENDER.

Words used herein regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CBRE REALTY FINANCE, INC. By:  

/s/ Kenneth J. Witkin

Name:   Kenneth J. Witkin Title:   President and Chief Executive Officer CBRE
REALTY FINANCE MANAGEMENT, LLC By:  

/s/ Lawrence H. Midler

Name:   Lawrence H. Midler Title:   Executive Vice President CB RICHARD ELLIS,
INC. (with respect to Section 3(d) only) By:  

/s/ Lawrence H. Midler

Name:   Lawrence H. Midler Title:   Executive Vice President CBRE MELODY &
COMPANY (with respect to Section 3(d) only) By:  

/s/ Lawrence H. Midler

Name:   Lawrence H. Midler Title:   Executive Vice President